Case 9:19-bk-11573-MB   Doc 304 Filed 09/27/19 Entered 09/27/19 11:48:33   Desc
                         Main Document     Page 1 of 4
                  Case 9:19-bk-11573-MB     Doc 304 Filed 09/27/19 Entered 09/27/19 11:48:33      Desc
                                             Main Document     Page 2 of 4


                   1   the County pursuant to County Code 25, among other things. Among many other
                   2
                       things, P&D inspects the facilities and equipment of HVI Cat Canyon, Inc. ("HVI").
                   3
                   4   Of the 756 facilities of HVI, about 500 have not yet been inspected this year, and

                   5   HVI has not paid for any of the inspections performed though         was required to
                   6
                       pay for all inspections in advance.
                   7
                   8         3.     HVI has needed more regulatory oversight and utilization of P&D

                   9   personnel than any other oil and gas operator in the County's recent history. For
                 10
                       example, HVI has approximately 50 pending Notices of Violation (pursuant to
                 11
                 12    Chapter 24A) from P&D alone. This number will fluctuate based on new violations

                 13    and abatement of current violations. In the last two weeks alone, HVI has had two
                 14
                       spills requiring emergency response.
                 15
                 16          4.     For a considerable period of time, HVI has refused to pay its regulatory
                 17    costs to the County. Per the attached Exhibit SB-4, P&D shows that HVI owes
                 18
                       P&D $891,840.60 as of August 1, 2019.
                 19
                 20          5.     The County, and P&D in particular, has spent many employee hours
                 21    trying to work with HVI on getting its compliance costs brought up to date.
                 22
                       Agreements have been negotiated and entered into by HVI, only to be breached by
                 23
                 24    HVI. See, for example, the documents attached as Exhibit SB-5 and Exhibit SB- 6
                 25
                 26
                             6.    HVI currently owes P&D the following amounts for post-July 25, 2019
                 27
                 28    P&D inspections and oversight.

lOW SPENCE GREEN LLP                                             2
                                                             DECLARATION
                  Case 9:19-bk-11573-MB      Doc 304 Filed 09/27/19 Entered 09/27/19 11:48:33            Desc
                                              Main Document     Page 3 of 4


                   1                        Post Petition
                               Debtor       Account Number             Invoice Tvpe      Amount Due
                   2
                       Greka Oil and Gas    19ACT-00887      Staff Labor - 19PTV-00048        262.30
                   3   Greka Oil and Gas    19ACT-00877      Staff Labor - 19PTV-00023        210.00
                       Greka Oil and Gas    19ACT-00878      Staff Labor - 19PTV-00027         420.00
                   4   Greka Oil and Gas    19ACT-00879      Staff Labor - 19PTV-00028        210.00
                   5   Greka Oil and Gas    19ACT-00880      Staff Labor - 19PTV-00029        210.00
                       Greka Oil and Gas    19ACT-00881      Staff Labor - 19PTV-00034        220.30
                   6   Greka Oil and Gas    19ACT-00914      Staff Labor - 19PTV-00079        350.00
                       Greka Oil and Gas    19ACT-00920      Staff Labor - 19PTV-00081          10.30
                   7
                                                             Staff Labor & NOD Fines -
                   8   Greka Oil and Gas    19ACT-00921      19PTV-00089                     6,280.00
                                                             Staff Labor & NOD Fines -
                   9   Greka Oil and Gas    19ACT-00922      19PTV-00088                      6,560.00
                 10                                          Staff Labor & NOD Fines -
                       Greka Oil and Gas   19ACT-00924       19PTV-00086                     12,640.30
                 11                                          Staff Labor & NOD Fines -
                       Greka Oil and Gas   19ACT-00926       19PTV-00087                    12,640.30
                 12
                                                             Staff Labor & NOD Fines -
                 13    Greka Oil and Gas   19ACT-00928       19PTV-00091                     9,032.00
                       Greka Oil and Gas   19ACT-00930       Staff Labor - 19PTV-00085          10.30
                 14    Greka Oil and Gas   19ACT-00932       Staff Labor - 19PTV-00084          10.30
                       Greka Oil and Gas   19ACT-00934       Staff Labor - 19PTV-00082         108.30
                 15    Greka Oil and Gas   19ACT-00936       Staff Labor - 19PTV-00083         108.30
                 16    Greka Oil and Gas   19ACT-00938       Staff Labor - 19PTV-00090         108.30
                       Greka Oil and Gas   19ACB-00914       2019 Annual Well and Tank     101,452.00
                 17
                 18
                       See Exhibit SB- 7
                 19
                 20           7.      With P&D, HVI averages $165,000 per year in Annual Well and Tank
                 21    inspection and fee costs, $6,000 per year in Petroleum Special Billable inspections,
                 22
                       and $30,000 per year in Violations, for a total average P&D cost per year of
                 23
                 24    $201,000.
                 25           8.      HVI must provide payment to the Santa Barbara County Planning and
                 26
                       Development Department for regulatory oversight and compliance of oil and gas
                 27
                 28    facilities. Santa Barbara County Code § 25-14 states in relevant pati

lOW SPENCE GREEN LLP

                                                             DECLARATION
Case 9:19-bk-11573-MB   Doc 304 Filed 09/27/19 Entered 09/27/19 11:48:33   Desc
                         Main Document     Page 4 of 4
